DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pgs. 10 and 11, with respect to B. Objection to the Drawing have been fully considered and are persuasive.  The objection has been withdrawn in light of the amendments to the drawings and specification. 
Applicant’s arguments and amendments, see pg. 11, with respect to C. Objection to the Claims have been fully considered and are persuasive. The objection to claim 9 has been withdrawn in view of amendment.
Applicant’s arguments, see pgs. 12-14, with respect to D. Claim Rejections – 35 U.S.C. § 102 of claims 1-4, 6-9, and 13-19 under 102(a)(1) by Gopinath (US 2018/0085170), and E. Claim Rejections – 35 U.S.C. § 103 of claim 5 by Gopinath ‘170 in view of Gopinath et al. (US 2016/0171711), claims 10-11 by Gopinath ‘170 and Merritt (US 2016/0166232), and claim 12 by Gopinath ‘170, Merritt, and Cai et al. (20150073279) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath (US 2018/0085170) in view of Gopinath et al (US 20160171711).  For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding system claims 1 and 19, and associated method claim 18, Gopinath teaches an intraluminal ultrasound imaging system, comprising:
a processor circuit configured for communication with an intraluminal ultrasound imaging catheter, wherein the processor circuit is configured to receive a plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound imaging catheter while the intraluminal ultrasound imaging catheter is moved through a body lumen of a patient (“the systems and methods described herein are implemented using blood vessel data obtained using a pullback of a data collection device such as an imaging device through an artery. The data collection device is typically an intravascular probe such as an optical coherence tomography (OCT) or intravascular ultrasound (IVUS) probe. The intravascular probe is used in conjunction with a data collection/diagnostic system such as an OCT or IVUS system. The system includes one or more computing devices that access the blood vessel data” ([0040])), wherein the plurality of intraluminal ultrasound images comprise axial cross-sectional views of the body lumen (“The second user interface screen 164 (UIB) is an axial cross-sectional view of a portion of the vessel indicated by ring 166 in user interface screen 160” ([0103]));
generate an image-based display of the body lumen using the plurality of intraluminal ultrasound images, wherein the image-based display comprises a longitudinal cross-sectional view of the body lumen (Fig. 5A-B and “user interface screen 164 (UIB) is an axial cross-
generate a stylized graphic of the body lumen based on the plurality of intraluminal ultrasound images, wherein the stylized graphic comprises the longitudinal cross-sectional view of the body lumen (Figs. 5A-B and “user interface screen 168 (UID) is a stylized longitudinal cross-section of the vessel on user interface screen 160” ([0104])).
Gopinath ‘170 further teaches an output, to a display in communication with the processor circuit, a screen display comprising: an area for the longitudinal cross-sectional view of the body lumen (“Figs. 5A and 5B depicts a typical user interface screens, 150, 152, respectively of a display that is connected to an intravascular diagnostic system” ([0103])). Further, the processor circuit is encompassed by the description that the “apparatus may be specially constructed for the required purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer. Various circuits and components thereof can be used to perform some of the data collection and transformation and processing described herein” ([0114]). 
However, Gopinath ‘170 does not teach a user selectable element proximate to the area, wherein the user selectable element comprises a first option for the image-based display and a second option for the stylized graphic; and receive, via the user selectable element, a user input selecting the first option or the second option, wherein the area comprises only one of the image-based display or the stylized graphic in response to the user input selecting the first option or the second option. It is noted, that the first option for the image-based display is interpreted as per applicant’s specification as the “image longitudinal display 510” which “comprises a stacked arrangement of tomographic images or cross-sectional views of the tomographic images” ([0063] second option for the stylized graphic is interpreted as the “graphical longitudinal display 610” which “shows the same information as the image longitudinal display 510, but in a stylized graphical format” ([0066]).
Gopinath ‘711 is relied on instead, since it discloses a system and method for identifying regions of interest in a blood vessel using intravascular imaging, which shares technical field with the instant application. Specifically, Gopinath ‘711 teaches multiple display screens that display either the stacked longitudinal image (“L-mode image” which is a longitudinal reconstruction of pullback axial frames), such as the user interface shown via Figs. 13A-C, or screens that show a “stylized graphic depicting the lumen diameter along the pullback zone” ([0038]) as in Figs. 14-16. Further, “system 10 can be used to display image data” where “one or more steps can be performed automatically or without user input other than initial user input to navigate relative to one or more images, enter information, select or interact with an input such as a controller or user interface component, or otherwise indicate one or more system outputs” ([0051]). Here, the “system outputs” are being interpreted as encompassing the screens displayed as either presenting the L-mode longitudinal image (i.e., stacked arrangement) or the stylized graphic. As illustrated by each of the graphic user interfaces of Figs. 13-A–C and Figs. 14 A–C, for example, the display shows either the L-mode image (Fig. 13C) or the stylized graphic (Fig. 14C), but not both, in one graphic user interface. Further, a “computing device 40 includes or accesses software modules 42 or programs, such as…a display module, and other software modules 42 b, such as stent detection or other detection and display modules…The software can also include or be in communication with user interface software components to toggle views on and off and to display and toggle the various user interface display modes such as stent planning, fly through and other viewing modes. The software modules or programs can include showing or hiding various features, such as a menu for selecting blood vessel features to display, and a menu for selecting the virtual camera angle of the display” ([0054]). Since the menu icon control the views on the graphic interface, one of ordinary skill in the art would appreciate that such a menu, visible on the bottom left of Fig. 14 C which is proximate to the area of the cross-sectional image under the broadest reasonable interpretation, or the various pull-out menu icons on the graphic interfaces of Figs. 13 A, 14 A and 14 B would also be used to select the screen displaying the “L-mode image” or the “stylized graphic.” A modified reproduction of Figs. 14A-C is reproduced below highlighting the selectable menu icons. 

    PNG
    media_image1.png
    653
    1195
    media_image1.png
    Greyscale

Modified Reproduction of Figs. 14 A-C of Gopinath et al. (US 20160171711).

Regarding claim 2, Gopinath ‘170 further teaches wherein the processor circuit is configured to determine quantitative information representative of the body lumen based on the plurality of intraluminal ultrasound images, and wherein the screen display comprises the quantitative information in paragraph [0104]: “User interface screen (UIC) shows details of measured and/or determined values for the vessel representation in user interface screen 168 (UID)”
	With regard to claim 3, Gopinath ‘170 further teaches wherein the processor circuit is configured to generate a smoothed lumen boundary or smoothed lumen measurement based on the plurality of intraluminal ultrasound images, and wherein the stylized graphic comprises the smoothed lumen boundary or smoothed lumen measurement as illustrated by the stylized longitudinal cross section of user interface screen 168 (UID), where the lumen boundaries are smoothed and diameter values are depicted in user interface screen UIC above the UID. 
	Regarding claim 4, Gopinath ‘170 further teaches wherein the smoothed lumen boundary is symmetrical about a central longitudinal axis of the body lumen in the stylized graphic as illustrated by the stylized longitudinal cross section of user interface screen 168 (UID) relative to the “actual longitudinal cross-section of the vessel in user interface screen 160” ([0104]). 
	
claim 7, Gopinath ‘170 further teaches wherein the processor circuit is further configured to output, in the screen display: an intraluminal ultrasound image of the plurality of intraluminal ultrasound images; and an indicator in the stylized graphic identifying a location of the intraluminal ultrasound image along a length of the body lumen in paragraphs [0103]-[0104]: First, “user interface screen 164 (UIB) is an axial cross-sectional view of a portion of the vessel indicated by ring 166 in user interface screen 160” obtained by the probe during intravascular imaging. The ring 166 on user interface screen 160 (UIA) of the “perspective view of an OCT image of a vessel of interest” corresponds to “line 176 on both screens 168 and 172” of UID and UIE, respectively. Thus, since the ring 166 indicates the portion along the vessel, so too does the line 176 included in the actual longitudinal image (UIE 172) and the stylized reproduction (UID 168).
	With regard to claim 8, Gopinath ‘170 further teaches wherein the indicator is movable to a different location along the length of the body lumen in the stylized graphic, and wherein the processor circuit is configured to output, via the screen display, the intraluminal ultrasound image corresponding to the different location: As previously established for claim 7, the axial cross-sectional view of user interface screen 164 (UIB) depicts the location along the longitudinal length of the vessel depicted by the ring 166, and therefore the line 176 of user interface screens 168 and 172 (UID and UIE, respectively). Further, “by moving the ring” and therefore the line 176 “with the user interface, different cross-sections may be shown in user interface screen 164” ([0104]).
	Regarding claim 9, Gopinath ‘170 further teaches wherein the processor circuit is configured to output the stylized graphic in a horizontal orientation or a vertical orientation as 
	With regard to claim 13, Gopinath ‘170, by virtue of its incorporation of U.S. patent application Ser. No. 14/115,527 (Schmitt et al., US 2015/0297373) in its entirety, teaches wherein the body lumen comprises a plurality of segments (“dividing the vessel into a plurality of segments” (Schmitt, [0005])), wherein the processor circuit is configured to: perform an automatic measurement for each of the plurality of segments (segmented regions in Fig. 4 and accompanying description in paragraphs [0045]-[0046] of Schmitt, whereby the diameters are measured or calculated along the vessel based on a current maximum diameter Dmax(1) of a starting point “that appears to be substantially unstenosed”), based on the plurality of intraluminal ultrasound images (as conveyed previously for claim 1 and by Schmitt in Fig. 7); and output, via the screen display, the automatic measurement proximate to each of the plurality of segments in the stylized graphic (Schmitt, Fig. 4 and Fig. 7). Gopinath also includes the user interface screen (UIC) that “shows details of measured and/or determined values for the vessel representation in user interface screen 168 (UID)” ([0104]), such as the diameter values of the segments of Schmitt. 
	Regarding claim 14, Gopinath ‘170, by virtue of its incorporation of Schmitt, teaches wherein the automatic measurement comprises at least one of an area, a diameter, a length, a compression percentage, or an improvement percentage as conveyed above for claim 13. Specifically, “Fig. 4 is an embodiment of a mean diameter profile with inter-branch segmentation and associated notations for automated analysis of vessel lumen contours” ([0015]). Further, Gopinath teaches that “the lumen distance-based values may be selected from area, a lumen radius, a lumen diameter, a lumen chord, and a distance that is measured from a point on a boundary of a lumen” ([0009]).
	With regard to claim 15, Gopinath ‘170 further teaches wherein the automatic measurement is displayed as at least one of a numerical value, a difference from a reference numerical value, a ratio of the reference numerical value, or a percentage of the reference numerical value via the numerical value of the diameter in user interface screen UIC.
	Regarding claim 16, Gopinath ‘170, by virtue of its incorporation of Schmitt, teaches wherein the processor circuit is configured to: perform an automatic measurement for the body lumen, based on the plurality of intraluminal ultrasound images (as previously conveyed for claim 2, necessitating the measurement of the body lumen); identify at least one of a reference location or a target location, wherein the reference location corresponds to a healthy portion of the body lumen and the target location corresponds to a diseased or compressed portion of the body lumen (“selecting a starting point that appears to be substantially disease free” (Schmitt, claim 11) and “Fig. 11 a is an image of normal tissue which is defined as a normal reference frame” while “Fig. 11 b is an image of diseased tissue which is defined as a diseased frame” (Schmitt, [0025]-[0026])); and output at least one of the reference location or a target location on the stylized graphic (by selecting the relevant portion along the vessel of interest via user interface control of the position of line 176 to display the axial cross-sectional view of either the healthy or diseased portion of the lumen).
	With regard to claim 17, Gopinath ‘170, by virtue of its incorporation of Schmitt, further teaches wherein the body lumen comprises a plurality of segments (as previously conveyed for claim 13), wherein the processor circuit is configured to identify at least one of the reference location or the target location for each of the plurality of segments, and output the at the least one of the reference location or the target location for each of the plurality of segments on the stylized graphic (landing zones LZ1 and LZ2 in Fig. 5A of Gopinath, which represent local maxima for stent positioning).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath ‘170 and Gopinath ‘711 as applied parent claim 1, and further in view of Merritt (US 2016/0166232).
Regarding claim 10, the modification of Gopinath teaches the system of claim 1, but does not teach wherein the processor circuit is configured to identify a treatment device positioned within the body lumen, based on the plurality of intraluminal ultrasound images; and output, via the screen display, an illustration of the treatment device in the stylized graphic (bolded text not taught).
Merritt is relied upon instead, as it discloses a systems and methods for treating a vessel of a patient by collecting intravascular ultrasound imaging data of the placement of a stent using an ultrasound intravascular imaging device, which shares a technical field with the instant application. Specifically, Merritt teaches “a method of treating a vessel within a patient” which “includes inserting a catheter including a stent placement assembly and an intravascular ultrasound imaging device into a lumen of the vessel, positioning the catheter at a site of a lesion collecting intravascular ultrasound imaging data of the placement of the stent at the site of the lesion using the intravascular ultrasound imaging device disposed on the catheter” ([0007]). Further, “Fig. 2D illustrates the withdrawal of the balloon assembly 202 from the lesion 206 after initial deployment of the stent 208 within the lesion 206” after which “the clinician may deflate the balloon assembly 202 and retract or pull back the catheter 200 until the imaging device 203 is positioned proximal to the stent 208. The clinician or a processing system can access and use imaging data received by the imaging device 203 as it is pulled back through the deployed stent 208” ([0036]). Thus, the stent, corresponding to the treatment device, is imaged via the intravascular ultrasound imaging device. 
Since the obtained intravascular data “can be processed to generate and display information 47 such as a cross-sectional, a longitudinal, and/or a three-dimensional view of the blood vessel along the pullback region” (Gopinath ‘170 [0054]), including the stylized longitudinal cross-section of the vessel on the graphic interface as in Fig. 14C of Gopinath ‘711 in the modification of Gopinath ‘170, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gopinath ‘170 with the set-up of Merritt wherein a treatment device is imaged by an intravascular imaging device. Because the depictions on the user interface displays of Figs. 13 A-C and 14 A-C, respectively, process the imaging data obtained from the intravascular imaging device, one ordinarily skilled in the art would predict that the user interface screens of Fig. 13 A-C and 14 A-C would also depict the captured treatment device. 
claim 11, the modification of Gopinath teaches wherein the processor circuit is configured to: receive a further plurality of ultrasound images obtained after a treatment device is positioned within the body lumen; generate a further stylized graphic of the body lumen based on the further plurality of intraluminal ultrasound images; and output, via the screen display, the further stylized graphic proximate to the stylized graphic as previously conveyed for claim 10, with the same evidence and logic pattern. 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath ‘170, Gopinath ‘711, and Merritt as applied parent claim 11, and further in view of Cai (US 20150073279).
Regarding claim 12, the modification of Gopinath teaches the system of claim 11, but does not teach wherein the processor circuit is configured to output, via the screen display, an intraluminal ultrasound image of the plurality of ultrasound images and a further intraluminal ultrasound image of the further plurality of ultrasound images. 
Cai is relied on instead for teaching system and methods for intravascular imaging and concurrent display of a plurality of cross-sectional images of the vasculature of a patient, which shares a technical field with the instant application. Specifically, Cai teaches in Fig. 4 “a display 400 presented during an IVUS procedure, such as a pull-back procedure. The display 400 includes a first cross-sectional image 402 of the most recently (or at least a recently) processed image, a second cross-sectional image 404 that is automatically selected based on an image characteristic” ([0047]). While the “image characteristic” described by Cai includes a maximum or minimum area or diameter, the ability to display multiple cross-sectional images reads on outputting an intraluminal ultrasound image and a further intraluminal ultrasound image. 

Regarding claim 20, the modification of Gopinath as previously conveyed for claims 10, 11, and 12 teaches wherein the processor circuit is further configured to: receive, after deployment of a treatment device, a second plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound imaging catheter while the intraluminal ultrasound imaging catheter is moved through the body lumen of the patient, wherein the second plurality of intraluminal ultrasound images comprise axial cross- sectional views of the body lumen and the treatment device. While none of the references explicitly teach that the processor circuit is further configured to generate a second stylized graphic of the body lumen based on the second plurality of intraluminal ultrasound images, wherein the second stylized graphic of the body lumen comprises a longitudinal illustration of the treatment device within the longitudinal cross-sectional view of the body lumen; and output the second stylized graphic to the display, it would have been obvious to one of ordinary skill in the art for the modified processor of Gopinath ’170 second plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound imaging catheter in the same manner as conveyed in claim 1 for a first plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound imaging catheter results in the expected result of producing a second stylized graphic of the second plurality of intraluminal ultrasound images just as a first stylized graphic of the first plurality of intraluminal ultrasound images obtained by the intraluminal ultrasound image catheter was produced.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793                                                                                                                                                                                            
/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793